Citation Nr: 1549927	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to service connection for a disability characterized by night sweats.  

3.  Entitlement to service connection for hemoptysis.  

4.  Entitlement to service connection for painful joints, to include as due to an undiagnosed illness.  

5.  Entitlement to a disability rating in excess of 30 percent for radiculopathy of the right lower extremity.  

6.  Entitlement to a compensable rating for benign prostate hypertrophy prior to September 14, 2011, and in excess of 20 percent thereafter.  

7.  Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Marine Corps from June 1975 to April 1979, and in the U.S. Army from November 1990 to June 1991, and from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The Veteran also initiated appeals of the denials of service connection for posttraumatic stress disorder and for migraine headaches.  Service connection for these disabilities was subsequently awarded in a May 2012 rating decision.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Finally, the Veteran initiated appeals of the disability ratings assigned his bilateral neural foramen narrowing at L4/5 with disc bulge and facet and ligamentous hypertrophy, and his degenerative disc disease of the cervical spine.  In a December 2008 written statement, however, he withdrew his appeals of these determinations.  

The issue of entitlement to an increased rating for migraine headaches has been raised by the record during the July 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the July 2015 Board hearing, the Veteran testified that he has received recent treatment for his claimed disabilities at the VA medical facility in West Los Angeles.  Upon review of the record, the Board notes that VA treatment records were most recently requested and received by the RO in September 2012, over three years ago.  As he has made the Board aware of the existence of outstanding VA medical records, remand is required in order for this evidence to be obtained prior to any final action by the Board.  

Concerning the claim for an increased evaluation for the allergic rhinitis, the last VA examination was in September 2011 and the Veteran at that time denied having the condition so the severity was not reported.  During the Board hearing, however, he described symptoms related to this condition.  As such a VA examination is necessary. 

Similarly, the last examination for the prostate condition and right lower extremity was in 2011.  On remand examinations to determine the current severity of the conditions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the West Los Angeles VA Healthcare Center.  If no such records are available, that fact must be noted for the record.  

2.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his radiculopathy of the right lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records. The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed should be provided.

3.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records. The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed should be provided.

4.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his benign prostate hypertrophy. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records. The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed should be provided.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

